Title: The Committee of Secret Correspondence: Instructions to Silas Deane, 2 March 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Deane, Silas


These instructions, which were probably drafted by Franklin, are the first to an American agent in a foreign country. They mark an important step toward the assumption of sovereignty, and the committee of secret correspondence seems to have taken that step on its own initiative. The committee had been created to keep in touch with the European friends of America, and had been authorized to pay “such agents as the said Committee may send on this service.” Whether that rubric covered appointing a resident agent in France to transact its commercial and political business may be questioned. Yet the committee did so, and apparently did not communicate to Congress what Deane’s instructions were.
His mission was a sign of changing times. The publication of Common Sense in January and the arrival in February of news of the Prohibitory Act, aimed at the destruction of American trade, altered the views of many delegates. On February 29 Congress debated such fundamental questions as opening that trade to the outside world, declaring independence, and contracting foreign alliances. Although no action was taken, the prospect of it drew nearer. Deane’s appointment, if it did not reflect majority opinion at the time, did anticipate the direction in which opinion was moving.
The committee had never construed its mandate as merely corresponding with friends. Its first letters had inquired about how foreign powers were disposed, and whether any would consider a commercial alliance; its discussions with Bonvouloir in December had suggested that France might be one that would. The question was how to explore this overture, and Deane soon began to emerge, through another connection, as the man for the purpose. His commercial partners selected him to go to Europe as their representative in carrying out their large contract with the secret committee. One of those partners was Robert Morris, who joined the committee of secret correspondence on January 30. When that committee sought an agent to buy army supplies and open communications with Versailles, Deane was ready to hand. His mission was thus two-sided. He was the agent of, and partner in, a private firm that had a contractual relationship with the secret committee; at the same time he represented the committee of secret correspondence, and was therefore closer than any one before him to being an accredited ambassador from the United Colonies.
 
Philadelphia March 3rd. [i.e., 2,] 1776
On your arrival in France, you will for some time be engaged in the business of providing goods for the Indian trade. This will give good countenance to your appearing in the character of a merchant, which we wish you continually to retain among the French, in general, it being probable that the court of France may not like it should be known publickly, that any agent from the Colonies is in that country. When you come to Paris, by delivering Dr. Franklin’s letters to Monsieur Le Roy at the Louvre, and M. Dubourg, you will be introduced to a set of acquaintance, all friends to the Americans. By conversing with them, you will have a good opportunity of acquiring Parisian French, and you will find in M. Dubourg, a man prudent, faithful, secret, intelligent in affairs, and capable of giving you very sage advice.
It is scarce necessary to pretend any other business at Paris, than the gratifying of that curiosity, which draws numbers thither yearly, merely to see so famous a city. With the assistance of Monsieur Dubourg, who understands English, you will be able to make immediate application to Monsieur de Vergennes, Minister des Affairs Etrangeres, either personally or by letter, if M. Dubourg adopts that method, acquainting him that you are in France upon business of the American Congress, in the character of a merchant, having something to communicate to him, that may be mutually beneficial to France and the North American Colonies; that you request an audience of him, and that he would be pleased to appoint the time and place. At this audience if agreed to, it may be well to shew him your first letter of credence, and then acquaint him that the Congress, finding that in the common course of commerce, it was not practicable to furnish the continent of America with the quantity of arms and ammunition necessary for its defence, (the Ministry of Great Britain having been extremely industrious to prevent it) you had been dispatched by their authority to apply to some European power for a supply. That France had been pitched upon for the first application, from an opinion, that if we should, as there is a great appearance we shall, come to a total seperation from Great Britain, France would be looked upon as the power, whose friendship it would be fittest for us to obtain and cultivate, That the commercial advantages Britain had enjoyed with the Colonies had contributed greatly to her late wealth and importance. That it is likely great part of our commerce will naturally fall to the share of France; especially if she favours us with this application, as that will be a means of gaining and securing the friendship of the Colonies; and that as our trade was rapidly increasing with our increase of people, and in a greater proportion, her part of it will be extremely valuable. That the supply we at present want, is clothing and arms for twenty-five thousand men with a suitable quantity of ammunition and one hundred field pieces. That we mean to pay for the same by remittances to France or through Spain, Portugal, or the French Islands as soon as our navigation can be protected by ourselves or friends; and that we besides want great quantities of linins and woollens, with other articles for the Indian trade, which we are now actually purchasing, and for which you ask no credit, and that the whole, if France should grant the other supplies, would make a cargo which it might be well to secure by a convoy of two or three ships of war.
If you should find M. de Vergennes reserved, and not inclined to enter into free conversation with you, it may be well to shorten your visit, request him to consider what you have proposed, acquaint him with your place of lodging, that you may yet stay sometime at Paris, and that knowing how precious his time is, you do not presume to ask another audience, but that if he should have any commands for you, you will upon the least notice immediately wait upon him. If at a future conference he should be more free, and you find a disposition to favor the Colonies, it may be proper to acquaint him, that they must necessarily be anxious to know the disposition of France, on certain points, which, with his permission, you would mention, such as whether if the Colonies should be forced to form themselves into an independant state, France would probably acknowledge them as such, receive their ambassadors, enter into any treaty or alliance with them, for commerce or defence, or both? If so, on what principal conditions? Intimating that you shall speedily have an opportunity of sending to America, if you do not immediately return, and that he may be assured of your fidelity and secrecy in transmitting carefully any thing he would wish conveyed to the Congress on that subject. In subsequent conversations, you may, as you find it convenient, enlarge on these topics, that have been the subject of our conferences with you, to which you may occasionally add the well known substantial answers, we usually give to the several calumnies thrown out against us. If these supplies on the credit of the Congress should be refused, you are then to indeavor the obtaining a permission of purchasing those articles, or as much of them as you can find credit for. You will keep a daily Journal of all your material transactions, and particularly of what passes in your conversation with great personages; and you will by every safe oportunity, furnish us with such information as may be important. When your business in France admits of it, it may be well to go into Holland, and visit our agent there, M. Dumas, confering with him on subjects that may promote our interest, and on the means of communication.
You will indeavor to procure a meeting with Mr. Bancroft by writing a letter to him, under cover to Mr. Griffiths at Turnham Green, near London, and desiring him to come over to you, in France or Holland, on the score of old acquaintance. From him you may obtain a good deal of information of what is now going forward in England, and settle a mode of continuing a correspondence. It may be well to remit him a small bill to defray his expenses in coming to you, and avoid all political matters in your letter to him. You will also indeavor to correspond with Mr. Arthur Lee, agent of the colonies in London. You will indeavor to obtain acquaintance with M. Gamier, late Chargé des Affairs de France en Angleterre, if now in France, or if returned to England, a correspondence with him, as a person extremely intelligent and friendly to our cause. From him, you may learn many particulars occasionally, that will be useful to us. Signed
B. FranklinBenj. HarrisonJohn DickinsonRobert MorrisJohn Jay.
Instructions to Silas Deane.From the committee of secret correspondence to Silas Deane.
